 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   VINCENT PAUL MELENDREZ,

 9                              Petitioner,                CASE NO. 17-984 RAJ

10           v.                                            ORDER DIRECTING PETITIONER
                                                           TO RESPOND TO RESPONDENT'S
11   MARGARET GILBERT ,                                    STATUS REPORT

12                              Respondent.

13          On April 28, 2021, Respondent filed a status report requesting the Court to lift the stay of

14   proceedings because Petitioner's state proceedings are completed. The Court accordingly

15   ORDERS:

16          1.     Petitioner shall respond to the status report no later than May 7, 2021, and

17   indicate whether state proceedings are completed.

18          2.     Respondent may file a response no later than May 12, 2021.

19          3.     The clerk shall provide copies of this order to the parties.

20          DATED this 30th day of April 2021.

21

22                                                                A
                                                          BRIAN A. TSUCHIDA
23                                                        United States Magistrate Judge


     ORDER DIRECTING PETITIONER TO
     RESPOND TO RESPONDENT'S STATUS
     REPORT - 1
